Citation Nr: 1128347	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  02-09 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tempomandibular joint (TMJ) dysfunction and malocclusion with associated temporal and frontal headaches, status-post TMJ surgeries.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as panic disorder without agoraphobia.

3.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to July 1990.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2001 and June 2003 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before a decision review officer (DRO) in connection with these claims.  The hearing was scheduled and subsequently held in March 2005.  The Veteran testified at that time and the hearing transcript is of record.

The Veteran's claims were previously before the Board in March 2008 and remanded at that time for additional evidentiary development, to include providing the Veteran with proper notice, obtaining outstanding VA treatment records, and affording the Veteran VA examinations.  Following this remand, the Board requested an opinion from the Veterans Health Administration (VHA) given the complexity of the Veteran's service connection claim for TMJ dysfunction.  This opinion was obtained in March 2011 and is of record.  Unfortunately, another remand is required for the reasons discussed below.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

I.  TMJ Dysfunction

As noted above, the Board requested a VHA opinion given the complexity of the Veteran's service connection claim for TMJ dysfunction.  In particular, the physician was asked to indicate whether the in-service aggravation of the Veteran's pre-existing TMJ dysfunction was a temporary flare-up or permanent.  If it was determined that the aggravation was permanent, the examiner was also asked to indicate whether it was undebatable that the aggravation was due to the natural progress of the disease.  

The requested opinion was obtained in March 2011 and is of record.  According to the physician, however, a computed tomography (CT) scan was needed to determine whether the Veteran's TMJ dysfunction was permanent.  The physician further stated that it was "very difficult" to predict the natural progress of the TMJ dysfunction in the Veteran's case.  A remand is required in this instance in light of the physician's determination that a CT scan is needed to determine the permanence of the Veteran's TMJ dysfunction.  Additionally, the Veteran should be afforded a new VA examination to address whether her pre-existing TMJ dysfunction is permanent, and if so, whether it is undebatable that the aggravation is due to the natural progress of the disease.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (noting that VA's duty to assist veterans to obtain evidence needed to substantiate a claim includes providing a thorough and contemporaneous medical examination).

II.  Acquired Psychiatric Disorder

Also at issue in this case is a claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran's psychiatric disability in this case has been variously identified as panic disorder without agoraphobia, panic attacks, anxiety, anxiety disorder, or chronic adjustment disorder with depressed mood.  See  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran was also trained as a registered labor and delivery nurse.
VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

In this case, the Veteran was afforded a VA mental disorders examination in October 2009.  While the examiner provided opinions regarding the etiology of the Veteran's panic disorder and its relationship to service and the service-connected hypothyroidism, these opinions were inadequate for evaluation purposes because the examiner failed discuss (1) the etiology of the Veteran's other diagnosed psychiatric disabilities (besides panic disorder) and their relationship to service and the service-connected hypothyroidism; (2) the significance, if any, of the Veteran's in-service treatment at the behavioral health unit; and (3) the significance, if any, of the Veteran's subjective complaints of depression prior to and since service.  See Clemons, 23 Vet. App. at 5-6; August 1988 service treatment record; April 2003 Social Security Disability comprehensive mental status examination report.   
Accordingly, the Veteran should be afforded a new VA examination to address these issues.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran receives medical care through VA.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AMC should attempt to obtain all VA medical records pertaining to the Veteran that are dated from August 25, 2009.  In addition, the Veteran should be contacted and asked to identify any and all VA and non-VA sources of treatment for her TMJ dysfunction, psychiatric disorder, and service-connected hypothyroidism that are not already of record.  

Additionally, the Veteran should be provided with a duty-to-inform notice regarding her service connection claims that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the AMC should provide the Veteran with complete VCAA notification and inform her of the type of information and evidence needed to substantiate her service connection claims on direct, presumptive, and secondary bases.

III.  Increased Rating - Hypothyroidism and TDIU

In light of the Board's decision to remand the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected hypothyroidism, the issue of entitlement to evaluation in excess of 30 percent for hypothyroidism must be remanded as these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

In this regard, the Board notes that hypothyroidism is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  The Veteran's hypothyroidism is currently rated as 30 percent disabling.  An evaluation in excess of 30 percent requires, among other things, evidence of mental disturbance (i.e., dementia, slowing of thought, depression).  Given the Veteran's perfected appeal on the issue of entitlement to service connection for an acquired psychiatric disorder, the Board finds that a VA examination is necessary to determine which of the Veteran's psychiatric symptoms are related to the service-connected hypothyroidism, if any, and which psychiatric symptoms are separate and distinct from it. 

The Veteran also reports that her service-connected hypothyroid disability prevents her from being able to work.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this regard, the Veteran was awarded Social Security Disability benefits at least in part because of her service-connected thyroid disorder.  Accordingly, the Veteran should be afforded a VA examination to assess whether she is unable to secure or follow a substantially gainful occupation as a result of her service-connected hypothyroidism.  The Veteran should also be provided with complete notice pursuant to the VCAA of the information and evidence needed to substantiate her TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify any and all non-VA sources of treatment for her TMJ dysfunction, acquired psychiatric disorder, and service-connected hypothyroidism that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

In addition, send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for TMJ dysfunction and an acquired psychiatric disorder on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).  She should also be provided with information about the type of evidence needed to establish her TDIU claim and asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from August 25, 2009.  If there are no VA medical records dated after August 25, 2009, this finding should be documented in the claims folder.

3.  After all of the above development is completed, the Veteran should be scheduled for a VA examination to determine the nature and etiology of her TMJ dysfunction and its relationship to service, if any.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should perform a computed tomography (CT) scan as requested by the March 2011 VHA physician.

Thereafter, the examiner is asked to indicate whether the in-service aggravation (i.e., increase in severity) of the Veteran's TMJ dysfunction is permanent or a temporary flare-up.  If the examiner determines that the in-service aggravation of the Veteran's TMJ dysfunction is permanent, the examiner is asked to indicate whether or not it is undebatable that the aggravation is due to the natural progress of the disability.  Please note: The examiner should provide an explanation of the natural progress of TMJ dysfunction with particular emphasis on the facts of the Veteran's case.  A complete rationale is required for any stated opinion. 

4.  After Steps 1-2 are completed, schedule the Veteran for a VA psychiatric examination to ascertain the nature and etiology of the Veteran's currently diagnosed psychiatric disabilities.  The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, including but not limited to panic disorder without agoraphobia, panic attacks, anxiety, anxiety disorder, and chronic adjustment disorder with depressed mood, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to when the Veteran's currently diagnosed psychiatric disorder(s) were first manifested (i.e., prior to service, in service, or after discharge from service).  If the Veteran's psychiatric disorder(s) clearly and unmistakably (i.e., undebatably) existed prior to service, the examiner is asked to indicate whether is there a permanent increase in the severity of the underlying pathology associated with the Veteran's psychiatric disorder(s) which occurred during service.  If the examiner answers this question affirmatively, the examiner is asked to indicate whether the increase in severity is clearly and unmistakably (i.e., undebatably) due to the natural progress of the disease.  

If the examiner determines that the Veteran's psychiatric disorder(s) did not clearly and unmistakably (i.e., undebatably) exist prior to service, the examiner is asked whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's psychiatric disorder(s) began in or are related to her period of active service.  The examiner should consider the Veteran's reports of continuity of psychiatric symptoms since discharge from service in reaching this conclusion.

In the alternative, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's psychiatric disorder(s) were caused by, the result of, or due to her service-connected hypothyroid disability.  If the examiner answers this question negatively, the examiner is asked to express an opinion as to whether the Veteran's psychiatric disorder(s) were aggravated by (i.e., permanently worsened) beyond its natural progression by her service-connected hypothyroid disability.  A complete rationale is required for any stated opinion.

5.  After Steps 1-4 are completed, make arrangements with the appropriate VA medical facility for the Veteran to undergo an examination to assess the service-connected hypothyroid disorder and whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected hypothyroidism.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In addition to assessing the hypothyroid disorder, the examiner is also asked to provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to her service-connected hypothyroidism from the period beginning May 22, 2001 to the present.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that the duty to assist may include development of medical evidence through a retrospective medical examination).  [Please note: in providing the opinion, the Veteran's work experience and education should be considered but her age and non-service-connected conditions may not be considered].  

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

